JUDGMENT
On June 23, 2016, the Supreme Court of the United States reversed the judgment of this court in United States v. Mathis, 786 F.3d 1068 (8th Cir. 2015) (“Mathis I”), holding that “[bjecause the elements of Iowa’s burglary law are broader than those of generic burglary, Mathis’s convictions under that law cannot give rise to an ACCA [ (Armed Career Criminal Act) ] sentence.” Mathis v. United States, — U.S. -, 136 S.Ct. 2243, 195 L.Ed.2d 604 (2016). Based on the Supreme Court’s action, we vacate Section II.A. of our opinion, reverse the district court’s ’ finding that Mathis has the requisite predicate “violent felonies” to be categorized as an armed career criminal under the ACCA, and remand for resentencing. For the reasons set forth in Section II.B. of our opinion, we affirm the district court in all other respects. See Mathis I, 786 F.3d at 1075-76.